THEATTORNEYGENERAL
                        OF    TEXAS
                    Avwrm.    TFSAS     78711


                        October 25, 1977




Honorable Henry Wade                    Opinion No. H-1077
District Attorney
6th Floor, Records Building             Re: Payment by Dallas County
Dallas, Texas 75202                     of bond premiums for reserve
                                        deputy sheriffs and reserve
                                        deputy constables.
Dear Mr. Wade:

     You ask:

          Can Dallas County legally pay . . . pre-
          miums on the bonds required by Article
          6869.1, V.C.S., of reserve deputy sheriffs
          and reserve deputy constables?

     Article 6869.1 provides that reserve deputies are to
"serve without pay", although the commissioners court is per-
mitted to "provide compensation for the purchase of uniforms
and/or equipment used by such individuals."  Sec. l(d). The
statute also provides that

             (e) Such reserve deputy sheriffs . . . ,
          prior to their entry upon duty and sim-
          ultaneously with their appointments, shall
          file an oath and bond in the amount of
          Two Thousand Dollars ($2,000), payable to
          the sheriff . . . and filed with the county
          clerk of the county in which said appoint-
          ment is made.

     Authorization for the county to provide bond premiums is
not granted by article 6869.1. However, article 3899 provides
in part:

          . . . .

             (b) Each officer named in this Act,
          where he receives a salary as compensa-
          tion for his services, shall be entitled
          and permitted to purchase or charge to
          his county all reasonable expenses ne-
          cessary in the proper and legal conduct




                              p. 4410
    Honorable Henry Wade               - Page 2   (H-1077)



                of his office, premiums on officials'
                bonds, premiums on fire, burglary, theft,
                robbery insurance protecting public funds,
                and including the cost of &r&y   bonds
                for his deputies . . . .

    (Emphasis added). Both sheriffs and constables are officers
    named in the Act. Attorney General Opinion O-439 (1939). In
    Attorney General Opinion M-1021 (1971) this office concluded
    that the commissioners court of a county has authority under
    article 3899, V.T.C.S., to determine if the purchase or lease
    of two-way radio equipment for reserve deputy sheriffs is a
    reasonable and necessary expense of the sheriff's office, and
    if it determines that it is, to pay for such equipment.  Cf.
    Attorney General Opinion H-958 (1977) (county prohibited ?i??rn
    paying reserve deputy sheriff's insurance premiums as compen-
    sation).

         Article 3899 leaves no doubt that premiums for the official
    bonds of sheriff's and constable's deputies are expenses of the
    sheriff's office and of the constable's office. The statute
    makes no distinction between the bonds of regular deputies and
    those of reserve deputies.

         Accordingly, we believe that a county may legally pay
    reasonable premiums on the bonds required of reserve deputy
    sheriffs and of reserve deputy constables by article 6869.1,
    V.T.C.S.

                             SUMMARY

                A county may legally pay reasonable pre-
                miums on the bonds required by article
                6869.1, V.T.C.S., of reserve deputy
                sheriffs and of reserve deputy constables.

                                  /\Very truly yours,




                                       Attorney General of Texas

    APPROVED:



/
    DAVID M. KENDALL, First Assistant




                                 P. 4411
Honorable Henry Wade          - Page 3   (H-1077)




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                            p. 4412